Citation Nr: 0923637	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
mild by history (formerly diagnosed as a heart murmur).




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the Veteran's 
March 2002 claim for service connection for a heart murmur.

Additional evidence was received in June 2009, and the 
appellant waived its review by the RO.  See 38 C.F.R. § 
20.1304 (2008).  The Board will consider that evidence 
accordingly.

The Veteran originally requested a Board hearing at a local 
VA office in his VA Form 9, dated February 2003; however, in 
a November 2003 letter, the Veteran withdrew his request.  
38 C.F.R. § 20.704(e) (2008).

In March 2004, and again in July 2008, the Board remanded 
this case to the RO for additional development.  In April 
2009, the Board requested a medical opinion from the Veterans 
Health Administration (VHA), and it was provided in May 2009.  
The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's claimed heart condition is not related to his 
active duty service.


CONCLUSION OF LAW

The Veteran's claimed heart condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated May 2002, January 2004, April 2004, and July 
2004, provided to the Veteran before the September 2002 
rating decision and the October 2006 supplemental statement 
of the case, respectively, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they 
informed the Veteran of what evidence was needed to establish 
his service connection claim, what VA would do and had done, 
and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in November 2008.  Moreover, 
since the appellant's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(1), VA 
is required to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency.  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  In this case, the Veteran 
informed VA in letters dated April 2004 and August 2004 that 
a private physician, Dr. McVay, had prescribed Inderal for 
his heart condition following an echocardiogram (EKG) in the 
1980's.  He further stated that a nurse informed him that Dr. 
McVay's office has moved, and that Dr. McVay had all of his 
records from his old office, including the Veteran's records, 
destroyed.  Because the Veteran has informed VA that these 
private records have been destroyed, no attempts to obtain 
these records will be taken by VA.

Additionally, in a December 2004 letter, the Veteran states 
that he was recently informed that the information that he 
provided to the RO in August 2004 was lost.  Because the 
Veteran does not specify what information he believes was 
lost, it is impossible to specifically note the presence of 
that information in the claims file.  However, the Veteran's 
claims file does include information that he provided to VA 
in August 2004.  Moreover, the Veteran has made no further 
allegations that any information is missing from the claims 
file in the intervening five years, and he has not specified 
what information, if any, he feels is missing in that time.  
Given the presence of information sent by the Veteran to VA 
in August 2004 in the Veteran's claims file, and the absence 
of any allegations specifically identifying what information 
is ostensibly missing from the claims file, the Board finds 
that all information that the Veteran sent to VA is in his 
claims file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in July 2005, and VA obtained a VHA medical 
opinion in May 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arteriosclerosis and cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he should be granted service 
connection for mitral valve prolapse, mild by history 
(formerly diagnosed as a heart murmur).  In his March 2002 
claim, the Veteran states that he was told that he has a 
heart murmur, and that "I must have had it the entire time I 
was in the service."  In an April 2004 letter, the Veteran 
states that "the Army didn't tell me about the heart murmur 
that they found in 1967 [and 1968]."

The Veteran's service treatment records include findings of a 
grade II-III systolic ejection murmur along the left sternal 
border in November 1967.  The rhythm was regular.  In his 
December 1967 separation examination, the Veteran indicated 
that he did not have, and had never had, "pain or pressure 
in chest" or "palpitation or pounding heart."  On clinical 
examination, the Veteran's vascular system and his heart-
including its thrust, size, rhythm, and sounds-were found to 
be normal.  In February 1968, the Veteran was found to have a 
grade II soft systolic ejection murmur on the left sternal 
border and at the apex, thought to be functional.

In letters dated April 2004 and August 2004, the Veteran 
states that a private physician, Dr. McVay, prescribed 
Inderal for his heart condition following an EKG in the 
1980's.  The Veteran has informed VA that all records of his 
treatment from Dr. McVay have been destroyed.  Nevertheless, 
the Board finds the Veteran's description of his treatment by 
Dr. McVay both credible and consistent with his existing 
treatment records.

In a January 2003 private treatment record, Dr. Murphy noted 
that the Veteran had not seen him for treatment since the 
1980's-a span of approximately 15 years.  Dr. Murphy stated 
that the Veteran had had some shortness of breath, as well as 
an EKG which revealed mild mitral regurgitation and mitral 
valve prolapse.  Dr. Murphy recorded that the Veteran 
reported in January 2003 having some exertional dyspnea 
(shortness of breath), but that it was not prominent.  The 
Veteran also denied having any chest discomfort, and stated 
that he has been taking prophylaxis for shortness of breath 
on exertion (SBE) since the mid-1980's.  On cardiac 
examination, the Veteran had a normal S1 and a 
physiologically split S2.  He had a mid systolic click and a 
grade 1/6 to 2/6 (also written as grade I to II) murmur after 
the systolic click ending before S2.  No diastolic murmur was 
noted.  The apical impulse was not displaced or sustained.  
The physician diagnosed the Veteran with mitral valve 
prolapse with secondary mild regurgitation.

In July 2005, VA provided the Veteran with an evaluation for 
mitral valve prolapse, including an EKG.  The VA physician 
determined that the EKG showed normal cardiac chambers; 
normal left ventricular function with normal ejection 
fraction; no significant valvular lesion, other than mitral 
valve thickening/sclerosis and aortic valve sclerosis; the 
right side of the heart within normal limits; no pericardial 
effusion; and an ejection fraction of 60 percent.  The VA 
physician found no mitral valve prolapse.

Later in July 2005, VA provided the Veteran with an 
examination.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran reported having been 
diagnosed with a heart murmur in the 1980's.  The examiner 
also noted the results of the Veteran's July 2005 EKG.  An x-
ray associated with the VA examination was interpreted by a 
VA physician as showing that the Veteran's heart and 
vascularity were normal in appearance.  The VA examiner 
diagnosed the Veteran with mitral valve prolapse, mild by 
history, and asymptomatic.  The examiner opined that, if 
present, this condition is unlikely to be an acquired 
condition, and, if present, preexisted and was not aggravated 
in active military service.

In October 2006, Dr. Murphy, the Veteran's private physician, 
said of the July 2005 VA physician's examination that the 
Veteran "was not evidently evaluated by a physician."  Dr. 
Murphy stated that the Veteran has a definite midsystolic 
click and a grade 1/6 (I) systolic murmur following the 
click.  He found that it changes approximately with change in 
posture for mitral prolapse.  No diastolic sounds were noted, 
and the apical impulse was not displaced or sustained.  Dr. 
Murphy diagnosed the Veteran with mitral valve prolapse 
without significant mitral insufficiency.

In November 2006, the Veteran underwent an EKG by Dr. Murphy.  
He diagnosed the Veteran with mild mitral and tricuspid 
insufficiency, and mild elevation in pulmonary artery 
systolic pressure at 41 millimeters of mercury (mmHg).

In May 2009, VHA provided an expert medical opinion regarding 
the Veteran's case.  The physician described the Veteran's 
clinical history in detail, noting that the results of the 
EKG described by Dr. Murphy in January 2003 "are common, 
non-specific, and often seen in normal patients.  Also, the 
degree of mitral incompetence reported is not clinically 
significant."  The physician characterized the findings of 
mitral and aortic valve thickening on the Veteran's July 2005 
EKG as "common, non-specific, and often seen in normal 
patients."  The VHA physician found that "none of the 
studies reported clinically important mitral incompetence."

The VHA physician further stated that "it is the opinion of 
this reviewer that the Veteran does not have a current heart 
disability or disorder, based on the following:  1) An 
absence of significant structural heart disease on the two 
most recent echocardiograms.  The murmur reported on physical 
exam is likely functional (benign murmur).  2) This veteran's 
only symptom is mild dyspnea, intermittently for many years.  
Mitral valve prolapse would result in dyspnea only in the 
presence of moderate or severe mitral incompetence, of which 
there is no evidence in this case.  In addition, if due to 
mitral incompetence, the dyspnea would be expected to 
progress over time, which has also not occurred in this case.  
Based on the echocardiograms and other history, there is no 
evidence [that] the dyspnea is due to mitral valve prolapse 
or other heart disability."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VHA physician is so qualified, his 
medical opinion constitutes competent medical evidence.

Moreover, because of the VHA physician's extensive evaluation 
of the evidence of record, the high quality and internal 
consistency of his medical opinion, and his specialization in 
cardiology, the Board finds that his medical opinion that the 
Veteran "does not have a current heart disability or 
disorder" has greater probative weight than the conflicting 
opinions of record.  The Board notes that, in the absence of 
proof of a current disability, there can be no valid claim 
for service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).  The requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The Board further finds that, even if the Veteran is found to 
have mitral valve prolapse, he has submitted no competent 
medical evidence of a nexus between his claimed condition and 
his time in service.  Although the Veteran has asserted that 
his claimed heart condition is related to his time in 
service, as a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In June 2009, the Veteran provided a copy of the May 2009 VHA 
opinion, which he annotated with his own citations to generic 
descriptions of mitral valve prolapse provided by the 
Cleveland Clinic, Texasheartsurgeon.com, and Ask.com.  His 
first citation was to the mention of a finding in 2003 that 
he had a mid-systolic click and a grade I to II mid-systolic 
murmur, consistent with mitral valve prolapse.  The Veteran 
connected this finding to a Cleveland Clinic report that 
"The classic findings of MVP [mitral valve prolapse] on 
physical examination are a midsystolic click, with a late 
systolic murmur."  His second citation was to the VHA 
physician's opinion that the 2003 EKG findings were common, 
non-specific, and often seen in normal patients.  The Veteran 
connected this finding to another part of the Cleveland 
Clinic report, which states that "in the past, multiple 
nonspecific symptoms...were associated with MVP and termed 
mitral valve prolapse syndrome.  Prospective testing has 
failed to confirm most of these associations."  [Emphasis in 
original.]  The Board notes that it is unclear why the 
Veteran cited this passage, because it shows that most of the 
associations between nonspecific symptoms and mitral valve 
prolapse have failed to be confirmed by prospective testing.  
The Veteran's third citation was to the mention of a finding 
in 2005 that he had mitral valve thickening/sclerosis and 
aortic valve sclerosis.  The Veteran connected this finding 
to a portion of Texasheartsurgeon.com which notes that mitral 
valve disease is most often caused by mitral valve prolapse 
syndrome, in which the mitral valve slowly becomes thickened, 
among other changes.  The Veteran's fourth and final citation 
was to the VHA physician's opinion that the Veteran's murmur 
is likely functional and benign.  The Veteran connected this 
finding to a section of Ask.com in which mitral valve 
prolapse is described as "a fairly common and often benign 
disorder."  The Veteran appears to be arguing that because 
the VHA physician found his heart condition to be benign, and 
because Ask.com characterizes mitral valve prolapse as an 
often benign disorder, this should be read as evidence that 
he has mitral valve prolapse.

Although the definitions and descriptions of mitral valve 
prolapse from the Cleveland Clinic, Texasheartsurgeon.com, 
and Ask.com, are competent medical evidence of what defines 
that condition, the Veteran lacks the requisite medical 
training to apply these definitions to his own heart 
condition.  See Espiritu, supra.  Further, the Board does not 
assign this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional, which is 
not the case here.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).

Moreover, even where the Veteran is interpreting the 
diagnoses of others in light of those definitions, the Board 
finds that the probative value of the medical analysis 
provided by the VHA physician outweighs the probative value 
of the medical analysis provided by the Veteran, because the 
VHA physician, as a physician and as the Chief of a VAMC 
Cardiology Section, has more education, training, and 
expertise in medical matters, and specifically in matters of 
cardiology, than the Veteran.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because, as the VHA 
examiner determined, the Veteran "does not have a current 
heart disability or disorder."  38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).  Moreover, the Veteran was never 
diagnosed with a chronic disease in service; a systolic 
ejection murmur, which the Veteran was twice found to have in 
service, is not a chronic disease.  Moreover, the Veteran's 
vascular system and heart were found to be normal on clinical 
examination at separation from service.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present, because the Veteran does not at 
present have a heart disability or disorder.  Consequently, 
he is not entitled to a grant of service connection based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed heart condition; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.






ORDER

Service connection for mitral valve prolapse, mild by history 
(formerly diagnosed as a heart murmur) is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


